Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Terminal Disclaimer
1.	The terminal disclaimer filed on 09/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 8635311, U. S. Patent No. 8166139, U. S. Patent No. 9843907 and 10869169 have been reviewed and are accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (O’Neal et al., U. S. Patent No. 6411685) does not teach nor suggest in detail identifying a trigger to generate a link; in response to detection of trigger, determine an action to be performed upon activation of the link based on the trigger wherein the activation of the link causes user devices to execute a program code to perform the action and generate the link message to include the determined action and instructions for rendering and displaying the link at each set of user devices. O’Neal only discloses unified messaging system that permits transmission of multiple media messages of different types to a user nodes that is capable of executing html browser wherein clickable message such as link is received and displayed by the user nodes. Thus the prior arts of record taking singly or in combination do not teach or suggest the above-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2. 	Claims 27-46 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444